9

l()

Honorable Barbara J . Rothstein

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
IGNACIO LANUZA,
Case No. 2:14-CV-0164l-BJR
Plaintiff,
v. ORDER ON STIPULATED MOTION
TO DISMISS CLAIM PURSUANT TO
UNITED STATES OF AMERICA ET AL., PRIVATE SETTLEMENT
AGREEMENT
Defendants.

 

 

 

 

Having considered the Parties’ motion to dismiss Plaintiff lgnacio Lanuza’s Bl've`ns claim
against Defendant Jonathan Love pursuant to Federal Rule of Civil Procedure 4l(a), as Well as
the attached settlement agreement, the Court ORDERS as follows:

l. The Parties’ motion is granted

2. Plaintiff`s fourth claim for relief, Dkt l at 18-19, is dismissed With prejudice

oRDER oN sTlP. MOT. To DISMlss CLAlM NORTHWEST 1MM1C,RANT RlGHTs PROJECT
PURSUANT To PRIVATE sETTLEMENT 615 Second Avenue, Suire 400
AGREEl\/IENT _ l `Seattle, WA 98104
ease No. 2:14-CV-01641-BJR 161-<206)957-8611

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

 

 

DATED this 30th day of April, 2019.

Q/

JUDGE BARB' ti- J. RoTHsTEiN
UNITED s'I-'

Presented by:

s/ l\/latt Adams
l\/Iatt Adams

s/ Aaron Korthuis
Aaron Korthuis

s/ Stephanie l\/lartinez
Stephanie Martinez

 

NORTHWEST IMMIGRANT RIGHTS PROJECT
615 Second Avenue, Suite 400

Seattle, WA 98104

Tel: (206) 957-8611

matt@nwirp.org

aaron@nwirp.org

stephanie@nwirp.org

s/ Chris Schenck
Chris Schenck

5507 12th Avenue NE
Seattle, WA 98105

Tel: (206)-549-5964
chris.schenck@gmail.com

Counselfor Plaintijj‘"[gnacio Lanuza

ORDER ON STIP. MOT. TO DISMISS CLAll\/l
PURSUANT TO PRIVATE SETTLEMENT
AGREEMENT - 2

Case No. 2:14-CV-0164l-BJR

  

,{,L,_/

"ES DISTRICT JUDGE

NORTHWEST IMMIGRANT RIGHTS PROJECT
615 Second Avenue, Suite 400

Seattle, WA 98104

Tel. (206) 957-8611

 

